                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

In Re:                               )
                                     )
MISSION COAL WIND DOWN CO LLC, )          Case No. 18-04177-TOM-11
et al.,                              )
                                     )
        Debtors.                     )
______________________________________________________________________________

SEAN C. SOUTHARD, in his capacity as )
the Liquidating Trustee of the Mission
                                     )
Liquidating Trust,                   )
                                     )
      Plaintiff,                     )    A.P. No. 19-00089-TOM
vs.                                  )
                                     )
THOMAS M. CLARKE,                    )
                                     )
      Defendant.                      )
______________________________________________________________________________

                               MEMORANDUM OPINION AND ORDER

         This adversary proceeding is before the Court on the Liquidating Trustee’s Motion for

Summary Judgment (AP Doc. 23), the Supplement to Liquidating Trustee’s Motion for Summary

Judgment (AP Doc. 47), and the Second Supplement to Liquidating Trustee’s Motion for Summary

Judgment (AP Doc. 48) filed by the Plaintiff, Sean C. Southard, in his capacity as the liquidating

trustee (the “Plaintiff” or the "Trustee") of the Mission Liquidating Trust (the "Trust"), 1 and the


1
  The Liquidating Trust is “that certain trust to be created on the Plan Effective Date, solely for the purposes of
receiving and distributing, as applicable, the Liquidating Trust Assets and not for any other purposes . . . .” Order
Confirming the Fourth Amended Joint Chapter 11 Plan of Mission Coal Company, LLC and Certain of Its Debtor
Affiliates, Ex. A, at 13, BK Doc. 1324. In turn, the Liquidating Trust Assets are:
          (i) the funds payable to the Reorganized Debtors pursuant to the Plan, including (A) the
          Clarke/McCoy Notes to be held in trust by the Liquidating Trustee for payment of certain Allowed
          Priority claims, and to the extent applicable under the Committee Settlement, distributions to
          Holders of General Unsecured Claims, and (B) the Jason McCoy Note and the Clarke Note to be
          held in trust by the Liquidating Trustee for distributions to Holders of General Unsecured Claims
          ....
Id.




Case 19-00089-TOM             Doc 94      Filed 11/16/20 Entered 11/16/20 11:00:21                        Desc Main
                                         Document     Page 1 of 18
Defendant’s Response to Liquidating Trustee’s Motion for Summary Judgment (Doc. 76) filed by

the Defendant, Thomas Clarke (the “Defendant” or “Clarke”). This Court has jurisdiction pursuant

to 28 U.S.C. §§ 1334(b), 151, and 157(a) and the District Court’s General Order of Reference

Dated July 16, 1984, as Amended July 17, 1984. 2 This is a core proceeding arising under Title

11 of the United States Code as defined in 28 U.S.C. § 157(b)(2)(A), (E), and (O). 3 This Court

has considered the pleadings, the arguments of counsel, the exhibits, the testimony, and the law,

and finds and concludes as follows: 4

                                       PROCEDURAL HISTORY

        The Trustee filed a Complaint (the “Complaint”) commencing this adversary proceeding

against the Defendant on December 4, 2019. AP Doc. 1. The Defendant responded to the

Complaint by filing the Defendant's Motion to Dismiss and, in the Alternative, Motion to Transfer

Venue (the "Motion to Dismiss") on January 2, 2020. AP Doc. 4. On January 9, 2020, the Trustee

filed a Response to the Motion to Dismiss (AP Doc. 7), which was followed by Clarke’s Amended

Motion to Dismiss, and, in the Alternative, Motion to Transfer Venue (the “Amended Motion”)

on January 21, 2020. AP Doc. 10. On January 28, 2020, the Trustee filed his Response to the

Amended Motion. AP Doc. 11. Clarke’s Motion to Dismiss and Amended Motion to Dismiss


2
  The General Order of Reference Dated July 16, 1984, As Amended July 17, 1984 issued by the United States
District Court for the Northern District of Alabama provides:
          The general order of reference entered July 16, 1984 is hereby amended to add that there be hereby
          referred to the Bankruptcy Judges for this district all cases, and matters and proceedings in cases,
          under the Bankruptcy Act.
3
  28 U.S.C. §157(b)(2)(A), (E), and (O) provide as follows:
          (b)(2) Core proceedings include, but are not limited to–
          (A) matters concerning administration of the estate;
          ....
          (E) orders to turn over property of the estate;
          ....
          (O) other proceedings affecting the liquidation of the assets of the estate or the adjustment of the
          debtor-creditor or the equity security holder relationship . . . [.]
4
  This Memorandum Opinion [and Order] constitutes findings of fact and conclusions of law pursuant to Federal
Rule of Civil Procedure 52, applicable to adversary proceedings in bankruptcy pursuant to Federal Rule of
Bankruptcy Procedure 7052.

                                                        2

Case 19-00089-TOM            Doc 94     Filed 11/16/20 Entered 11/16/20 11:00:21                     Desc Main
                                       Document     Page 2 of 18
were denied by this Court’s Order of January 28, 2020. 5 AP Doc. 13. Clarke filed an Answer to

the Trustee’s Complaint (the “Answer”) on February 11, 2020. AP Doc. 17.

        The Motion for Summary Judgment (the “Motion”) now before the Court was filed by the

Trustee on March 19, 2020 (AP Doc. 23), followed by a Supplement to Motion for Summary

Judgment (AP Doc. 47) on June 22, 2020, and Second Supplement to Motion for Summary

Judgment (AP Doc. 48) on July 29, 2020. On September 15, 2020, Clarke filed his Response to

Liquidating Trustee’s Motion for Summary Judgment (the “Response”). AP Doc. 76.

                                          FINDINGS OF FACT 6

        On October 14, 2018, Mission Coal Wind Down Co, LLC, formerly known as Mission

Coal Company, LLC, and certain of its affiliates (collectively, the "Debtors") 7 each filed a

voluntary petition for relief under Chapter 11 of Title 11 of the United States Code in this Court.

On October 16, 2018, the Court entered an Order (BK Doc. 63) authorizing the joint administration

and procedural consolidation of the Debtors’ Chapter 11 cases pursuant to Rule 1015(b) of the

Federal Rules of Bankruptcy Procedure.

        The Debtors’ Fourth Amended Joint Chapter 11 Plan of Mission Coal Company, LLC and

Certain of its Debtor Affiliates (“the Plan,” BK Doc. 1310) was confirmed by this Court’s Order


5
  Clarke filed several other motions in this adversary proceeding, including a Motion to Disqualify the Trustee’s
counsel (AP Doc. 21) and a Motion for Stay of Discovery (AP Doc. 25). After this Court denied both motions (AP
Docs. 31, 32), Clarke filed a Motion for Reconsideration (AP Doc. 37) regarding the Motion for Stay of Discovery.
The Motion for Reconsideration was denied on May 7, 2020 (AP Doc. 44).
6
  Pursuant to Rule 201 of the Federal Rules of Evidence, the Court may take judicial notice of the contents of its
own files. See ITT Rayonier, Inc. v. U.S., 651 F.2d 343 (5th Cir. 1981); Florida v. Charley Toppino & Sons, Inc.,
514 F.2d 700, 704 (5th Cir. 1975).
7
  The Debtors include: Mission Coal Wind Down Co, LLC f/k/a Mission Coal Company, LLC; Beard Pinn Wind
Down Co, LLC f/k/a Beard Pinnacle, LLC; OG Land Wind Down Co, LLC f/k/a Oak Grove Land Company, LLC;
OG Resources Wind Down Co, LLC f/k/a Oak Grove Resources, LLC; Pinn Land Wind Down Co, LLC f/k/a
Pinnacle Land Company, LLC; Pinn MC Wind Down Co, LLC f/k/a Pinnacle Mining Company, LLC; Sem AL MV
Wind Down Co, LLC f/k/a Seminole Alabama Mining Complex, LLC; Seneca Coal Resources Wind Down Co,
LLC f/k/a Seminole Coal Resources, LLC; Seminole WV MC Wind Down Co, LLC f/k/a Seminole West Virginia
Mining Complex, LLC; Sem Coal Resources Wind Down Co, LLC f/k/a Seneca Coal Resources, LLC; and Sen NA
Coal Wind Down Co, LLC f/k/a Seneca North American Coal, LLC. The term “Reorganized Debtors” refers to each
of the Debtors as reorganized pursuant to the Plan.

                                                        3

Case 19-00089-TOM            Doc 94     Filed 11/16/20 Entered 11/16/20 11:00:21                     Desc Main
                                       Document     Page 3 of 18
dated April 15, 2019 (the “Confirmation Order”). BK Doc. 1324. The Plan, as confirmed by the

Order, contained a settlement (the “Settlement”) wherein Clarke agreed to execute two promissory

notes for the benefit of the Debtors’ creditors. See BK Doc. 1310, Art. IV, ⁋⁋ E-F. During this

time Clarke was represented by the law firms of Dentons US LLP and Benton & Centeno, LLP.

BK Docs. 271, 345, 346. 8 In addition, Clarke had representation in the form of in-house counsel

Astrika Adams and Tim Dixon. Clarke Dep. 61:3, AP Doc. 48-1.

        As required by the Plan and Confirmation Order, Clarke executed a Promissory Note

payable to the Reorganized Debtors dated April 29, 2019, in the principal amount of $1,000,000

(the “First Clarke Note”). AP Doc. 23, Ex. A. Pursuant to its terms, interest accrues on the unpaid

principal amount of the First Clarke Note on a daily basis beginning on the effective date of the

Plan, April 30, 2019 (the “Plan Effective Date”), at an annual rate of 5.00%, payable in equal

quarterly installments of principal plus accrued and unpaid interest, commencing on June 30, 2019

and terminating on March 31, 2022. Id. Additionally, as required by the Plan and Confirmation

Order, Clarke executed a separate Promissory Note payable to the Reorganized Debtors dated

April 29, 2019, in the principal amount of $6,000,000 (the “Second Clarke Note;" the First Clarke

Note, together with the Second Clarke Note, may be referred to herein as the “Notes”). AP Doc.

23, Ex. B. Pursuant to its terms, interest accrues on the unpaid principal amount of the Second

Clarke Note on a daily basis beginning on the Plan Effective Date at an annual rate of 5.00%,

payable in equal quarterly installments of principal plus accrued and unpaid interest, commencing

on June 30, 2019 and terminating on March 31, 2024. AP Doc. 23. Both Notes provide that they

are to be governed by Delaware law. AP Doc. 23, Exs. A, B. Pursuant to that certain General




8
 Dentons US LLP withdrew as counsel on January 3, 2019 (BK Doc. 530) and Benton & Centeno, LLP withdrew as
counsel on May 24, 2019 (BK Doc. 1446).

                                                    4

Case 19-00089-TOM          Doc 94    Filed 11/16/20 Entered 11/16/20 11:00:21                 Desc Main
                                    Document     Page 4 of 18
Assignment and Bill of Sale (the “Assignment”) dated April 29, 2019, the Reorganized Debtors

assigned the Notes to the Trust. AP Doc. 23, Ex. C.

         The Trustee filed this adversary proceeding against Clarke asserting breach of contract for

failure to pay the Notes, and seeks money damages, accruing interest, and costs incurred in

connection with collecting the Notes. 9 After Clarke’s Motion to Dismiss and Amended Motion to

Dismiss were filed and then denied by this Court, Clarke filed his Answer in which he admitted

that he executed each of the Notes and raised affirmative defenses to the Complaint, including

coercion and duress, anticipatory breach of contract, and undue influence. 10

         The Motion for Summary Judgment is supported by the Declaration of Sean C. Southard

in Support of Liquidating Trustee’s Motion for Summary Judgment (“Southard’s Declaration”),

the Affidavit of Stephen Porterfield in Support of Attorneys’ Fees Requested by Plaintiff

(Porterfield’s Affidavit”), copies of both Notes, copies of demand letters sent to Clarke on August

1, 2019 and August 2, 2019 (the “Demand Letters”), and other documents filed with the Motion.

According to the Motion and Southard’s Declaration, Clarke’s first payments on the Notes were

due to be paid on June 30, 2019 in the amounts of $90,258.31 and $340,922.34, respectively;

however, Clarke failed to make the payments. Southard’s Decl., AP Doc. 23, Ex. H. The Trustee

asserts that, pursuant to the Notes, he notified Clarke of the defaults and demanded payment by

October 1, 2019. Southard’s Decl., AP Doc. 23, Ex. H; Demand Letters, AP. Doc. 23, Exs. D –

G. Clarke did not make payment by October 1, 2019, which, according to the Trustee, “constituted




9
  See infra at 6.
10
   Clarke raised six other affirmative defenses: failure to state a claim, failure to provide notice that the Notes were
assigned to the Trustee and evidence of the assignment, the doctrines of waiver, estoppel, laches, and unclean hands;
statute of limitations, fraud, and failure of consideration. These six affirmative defenses were merely listed without
allegations.

                                                           5

Case 19-00089-TOM              Doc 94     Filed 11/16/20 Entered 11/16/20 11:00:21                         Desc Main
                                         Document     Page 5 of 18
an event of default, resulting in the entire principal and the accrued and unpaid interest” on each

of the Notes becoming immediately due and payable. Southard’s Decl., AP Doc. 23, Ex. H.

        The Trustee asserts that, as of February 24, 2020, Clarke owed a total of $1,041,097,

comprised of principal in the amount of $1,000,000 and interest in the amount of $41,097.00 on

the First Clarke Note 11 and a total of $6,246.576.00, comprised of principal in the amount of

$6,000,000 and interest in the amount of $246,576.00 on the Second Clarke Note as of February

24, 2020, for a total owed in the amount of $7,287,673.00 on both Notes. 12 Id. Interest continues

to accrue at the rate of $136.99 per day and $821.92 per day on the First Clarke Note and Second

Clarke Note, respectively. Id. In the Motion the Trustee asserts Clarke is responsible for attorneys’

fees. The Notes allow collection of “reasonable attorneys’ fees and costs, including the fees and

costs incurred in any appeals, and any collection fees incurred in collection” of the Notes. First

Clarke Note, AP Doc. 23, Ex. A; Second Clarke Note, AP Doc. 23, Ex. B. The Trustee contends

that reasonable attorneys’ fees should be calculated at 2.5% of the principal, plus interest, for each

Note, resulting in attorneys’ fees of $26,027.42 for the First Clarke Note, and $156,164.40 for the

Second Clarke Note. Southard Decl., Doc. 23, Ex. H. In support, the Trustee relies on the Affidavit

of Stephen Porterfield, an attorney practicing in the areas of bankruptcy and commercial litigation

in Alabama who had no part in the underlying bankruptcy cases or in this adversary proceeding.

Porterfield’s Aff., AP Doc. 23, Ex. I.

        The Trustee filed two supplements to the original Motion. The first supplement includes

Defendant’s Response to Plaintiff’s First Set of Interrogatories, Plaintiff’s First Set of Requests




11
   The Trustee’s calculations as to the First Clarke Note: $1,000,000 x 5% interest = $50,000.00 / 365 = $136.99 per
day x 300 days since Plan Effective Date, which equals $41,097.00 as of February 24, 2020. AP Doc. 23 at 7 n.4.
12
   The Trustee’s calculations as to the Second Clarke Note: $6,000,000 x 5% interest = $300,000 / 365 days =
$821.92 per day x 300 days since Plan Effective Date, which equals $246,576.00 as of February 24. 2020. AP Doc.
23 at 7 fn.5.

                                                         6

Case 19-00089-TOM            Doc 94      Filed 11/16/20 Entered 11/16/20 11:00:21                      Desc Main
                                        Document     Page 6 of 18
for Production of Documents and Plaintiff’s First Set of Requests for Admission (the “Discovery

Responses”). Clarke denies in his Discovery Responses that Dentons US LLP and Benton &

Centeno, LLP represented him from October 14, 2018 through April 15, 2019; however, he admits

that attorney Lee Benton signed the Settlement on his behalf and with his authorization. Clarke

also admits that he did not object to confirmation, that he signed the Notes, and that he has not

made payment on the Notes. Clarke includes in his Discovery Responses his allegations that the

Notes were signed under coercion and undue influence.

         The Trustee’s second supplement contains a transcript from Clarke’s July 14, 2020

deposition. According to his testimony, Clarke agreed to pay two million dollars to the Debtors’

estate and sign the Notes, 13 which he intended to pay from money owed to him by the McCoys. 14

Clarke Dep. 81:11-19, 25, 82:1, AP Doc. 48-1. Clarke testified in the deposition that he made a

“business decision” to enter into the Settlement at a time when he had the resources to pay the

Notes, but he asserted that he no longer has the funds to pay. 15 Clarke Dep. 67:11-15, 81:20-21,

81:25-82:8, 92:2-19, 93:10-13, AP Doc. 48-1. His testimony further reflects that he would have

paid the Notes if he had the resources to do so; however:

         Well, there was a point where I realized the McCoys weren’t going to pay and it
         was going to be very difficult to extract cash out of them, and then the loss of my

13
   Clarke further explained that “[n]ine million dollars is a small sum to pay for, you know, the – you know, whether
it’s fair or not, what you’re going to encounter if you don’t contribute to the settlement.” Clarke Dep. 92:21-24, AP
Doc. 48-1.
14
   Jason McCoy and Kenneth McCoy are a father and son who, like Clarke, are businessmen with prior dealings
with the Debtors. Also, like Clarke, the McCoys signed promissory notes payable to the Debtors. Both Kenneth
McCoy and Jason McCoy signed one promissory note, while Jason McCoy signed another individually. Some of
the terms of the notes signed by the McCoys differ from the terms in the Clarke Notes. See Order Confirming the
Fourth Amended Joint Chapter 11 Plan of Mission Coal Company, LLC and Certain of Its Debtor Affiliates, Ex. A,
at 13-14, BK Doc. 1324.
15
   Clarke explained during the deposition that he has been unable to collect from the McCoys:
           What happened is they made one bad business decision after another and I tried to bail them out
           and rescue them, but they lost all of their equity in a very valuable asset and it’s being foreclosed .
           . . . [W]e had an asset that Goldman Sachs, Bank of Montreal and Jefferies all valued at a billion
           dollars on the equity and, you know, they owned thirty percent . . . . They squandered it all . . . .
Clarke Dep. 98:23 – 99:5, AP Doc. 48-1.


                                                          7

Case 19-00089-TOM             Doc 94     Filed 11/16/20 Entered 11/16/20 11:00:21                       Desc Main
                                        Document     Page 7 of 18
         oil and gas company and my offshore construction company and the complete
         collapse of the mining sector, you know, left me in a situation where I didn’t have
         the ability to meet any of my obligations. I didn’t even have the ability to obtain
         counsel. . . . [W]hen the lawsuit was filed, I decided I would have to defend myself
         and . . . I was still hoping the promissory notes would get paid, but the only place I
         see that happening is from is liquidation of illiquid assets that I hold and
         disgorgement of fees from those people that I believe, you know, unduly, you know,
         coerced me into executing the agreement and, you know, they benefitted from that
         undue influence.

Clarke Dep. 96:23 – 97:13, AP Doc. 48-1.

         Clarke also admits to signing the Notes in his Answer and Response; however, in those

filings he alleges affirmative defenses excusing his failure to pay or barring the Trustee’s claim

against him.       As to one of these defenses, anticipatory breach, Clarke contends that his

“performance under the Notes was excused due to the Trustee’s, Plan Administrator’s. and/or

Reorganized Debtor’s anticipatory breaches.” AP Doc. 17 at 11. For example:

         The Plan Administrator and its assigns including the Trustee have breached their
         duty to the Reorganized Debtors by failing to respond to communications from
         Clarkes related to the delivery of sensitive Reorganized Debtors’ information that
         has continuously been delivered to Clarke since May 1, 2019. Neither Plan
         Administrator nor the Trustee has taken any action to relieve Clarke of the
         economic burden of receiving, storing, and responding appropriately to the
         Reorganized Debtors’ mailings and related information[.]

Id. 16   While Clarke makes allegations as to anticipatory breach in the Answer, he does not argue

in his Response that the affirmative defense applies, and never explains how the alleged breaches

excuse him from paying the Notes.

         The bulk of Clarke’s opposition to the Motion relies on the affirmative defenses of coercion

and duress and undue influence. In his Response to the Motion, Clarke relies primarily on the

argument that, although he signed the Notes, he did so only because of the pressure put on him by


16
  Clarke also states that because the Debtors failed to pay certain claims, “permit blocks” against the McCoys were
not released, resulting in “material prejudice” against him since he “has been unable to conduct certain business in
the coal industry such as transferring mining permits from one entity to a third-party purchaser, “thus preventing
repayment of loans by such entity to Clarke.” AP Doc. 17 at 11-12.

                                                         8

Case 19-00089-TOM             Doc 94     Filed 11/16/20 Entered 11/16/20 11:00:21                       Desc Main
                                        Document     Page 8 of 18
professionals involved in the case, namely attorney Stephen Hessler of the law firm of Kirkland &

Ellis LLP, counsel for the Debtors, and Leon Szlezinger of Jefferies LLC, 17 investment banking

firm for the Debtors. AP Doc. 76 at 4. Clarke claims that he “previously worked with both firms

on several occasions,” Id. at 2, and alleges that he was subject to undue influence by his “prior

working relationship with and trust in both Hessler and Szlezinger . . . .” Id. Further, “through

false statements, duress, and coercion by Mr. Hessler and Mr. Szlezinger, he was induced to

execute the Note.” 18 Id. at 2. While in the Response Clarke references a few occasions when one

firm or the other was involved in business deals that Clarke (or businesses that Clarke had some

ownership in) also had a connection to, he never alleges in the Response any circumstances in

which either Kirkland & Ellis LLP or Jefferies LLC represented Clarke himself, or in which he

previously had dealings with either Hessler or Szlezinger themselves. However, Clarke asserts in

his Answer that “[o]n July 25, 2018, Kirkland & Ellis . . . was engaged by the Debtors as well as

Lara Natural Resources, LLC . . . to advise them, their officers, and their members of the legal

ramifications and pathways of a potential restructuring, including bankruptcy.” AP Doc. 17 at 6.

Clarke claims that Lara Natural Resources, LLC (“Lara”), wholly owned by Clarke and his wife,

concluded in September or October of 2018 that Lara would not file bankruptcy, “based upon

communications with K&E from July of 2018 through September of 2018 . . . .” Id.

         In Clarke’s Answer he explains that he met with the Unsecured Creditors Committee

(“UCC”) and the Debtors in March 2019 about documents Clarke and “others” had produced

regarding the Debtors and Lara. Id. at 7. According to Clarke, the UCC informed him during the



17
   Szlezinger was the Managing Director and the Joint Global Head of Restructuring & Recapitalization at Jefferies
LLC. BK Doc. 236.
18
   Throughout the Response, Clarke refers to “a note” executed on April 29, 2019. Clarke admitted in his Answer
that he executed both Notes. It is unclear whether Clarke is intentionally referring to only one of the notes that he
executed, or if the reference to only one is in error. Regardless, since Clarke admittedly signed both Notes, the
Court assumes his Response encompasses both Notes.

                                                          9

Case 19-00089-TOM             Doc 94      Filed 11/16/20 Entered 11/16/20 11:00:21                       Desc Main
                                         Document     Page 9 of 18
meeting that he was “liable in excess of $50,000,000” and that in order to avoid suit Clarke would

need to pay more than $20,000,000. Id. Clarke contends that the demand was made despite the

Debtors’ possession of documents that would disprove the UCC’s claims. Id.

       Clarke contends in the Response that during a call between Hessler and Clarke, Hessler

“painted a very dire picture of the possible outcomes” including “exhaustive litigation with

demands much higher what [Hessler] was suggesting Clarke contribute to the bankruptcy estate.”

AP Doc. 76 at 4. According to Clarke, in another call, “Hessler suggested without a cash

contribution from Clarke, Mission would be unable to confirm its Plan of Reorganization” and

thus Clarke should pay money at closing and sign notes requiring additional payments. Id. at 5.

As to Szlezinger’s representations, Clarke asserts that he was told by Szlezinger of the possibility

that a liquidation would occur, “expos[ing] all equity holders to a hostile Committee of Unsecured

Creditors who would seek substantial damages from the equity investors,” and thus to “avoid

litigation and untrue claims being made against” him he should pay cash at the closing. Id. Clarke

contends that he was thus led “to believe he would unfairly be in a worse position if he did not

execute the Note and make [a $2,000,000.00] payment at closing.” Id. at 4. In sum, Clarke takes

the position that he signed the Notes only because he feared that his situation would be worse if

he did not settle. Clarke did not submit affidavits or other evidence, or cite to any portions of the

record, to support his affirmative defenses.

                                   CONCLUSIONS OF LAW

       Summary judgment is governed by Rule 56 of the Federal Rules of Civil Procedure, made

applicable in adversary proceedings pursuant to Rule 7056 of the Federal Rules of Bankruptcy

Procedure. Rule 56 provides in relevant part:

       A party may move for summary judgment, identifying each claim or defense - or
       the part of each claim or defense - on which summary judgment is sought. The

                                                 10

Case 19-00089-TOM         Doc 94     Filed 11/16/20 Entered 11/16/20 11:00:21            Desc Main
                                   Document      Page 10 of 18
       court shall grant summary judgment if the movant shows that there is no genuine
       dispute as to any material fact and the movant is entitled to judgment as a matter of
       law. The court should state on the record the reasons for granting or denying the
       motion.

Fed. R. Civ. P. 56. The party moving for summary judgment has the burden of demonstrating the

absence of genuine issues of material fact and its entitlement to judgment as a matter of law.

Celotex Corp. v. Catrett, 477 U.S. 317, 322 - 23 (1986). The court “is not to weigh the evidence

and determine the truth of the matter but to determine whether there is a genuine issue for trial.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). “‘[T]he court must view all evidence

and make all reasonable inferences in favor of the party opposing summary judgment.’” Chapman

v. Al Transp., 229 F.3d 1012, 1023 (11th Cir. 2000) (en banc) (quoting Haves v. City of Miami, 52

F.3d 918, 921 (11th Cir. 1995)); see also Adickes v. S.H. Kress & Co., 398 U.S. 144 (1986). Once

the moving party has satisfied its burden of proof by proving the absence of a genuine issue of

material fact and that it is entitled to judgment as a matter of law, the burden shifts to the non-

moving party to offer evidence of specific facts which prove the existence of a genuine issue of

material fact. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986);

Fitzpatrick v. City of Atlanta, 2 F.3d 1112 (11th Cir. 1993).

       “In a breach of contract action, Alabama courts apply the law of the state where the contract

was made, unless the parties choose a different state's laws to govern their agreement.” Wells

Fargo Bank, Nat'l Ass'n v. Choice Med.: Hwy 53 Med. Ctr., Civil Action Number 5:19-cv-00247-

AKK, 2020 WL 2557927, at *2 n.3 (N.D. Ala. May 20, 2020) (citing Colonial Life & Acc. Ins.

Co. v. Hartford Fire Ins. Co., 358 F.3d 1306, 1308 (11th Cir. 2004)).

       By their terms, the Notes are governed by Delaware law, which provides that “to sustain a

breach of contract claim, the plaintiff must establish (1) the existence of an express or implied

contract; (2) the breach of an obligation imposed by that contract; and (3) resulting damages to the

                                                11

Case 19-00089-TOM        Doc 94     Filed 11/16/20 Entered 11/16/20 11:00:21            Desc Main
                                  Document      Page 11 of 18
plaintiff.” Riverboat Grp., LLC v. Ivy Creek of Tallapoosa, LLC, No. 3:18-CV-147-WC, 2019

WL 5270159, at *3 (M.D. Ala. Oct. 17, 2019) (citing Edelstein v. Goldstein, No. CIV.A.09C-05-

034DCS, 2011 WL 721490, at *5 (Del. Super. Ct. Mar. 1, 2011)). See also VLIW Tech., LLC v.

Hewlett–Packard Co., 840 A.2d 606, 612 (Del. 2003); Hawaiiweb, Inc. v. Experience Hawaii,

Inc., No. 1:16-CV-00405-WSD, 2017 WL 382617, at *4 (N.D. Ga. Jan. 27, 2017).

       In this case the Trustee has established that there is no genuine issue of material fact as to

the breach of contract claim. The Notes were admittedly signed by Clarke, the first payments

required by the Notes came due, Clarke did not make the payments, the Trustee sent Clarke the

required notice regarding the missing payments, and Clarke still did not make payments within the

time allowed for him to cure. The Court concludes there is no genuine issue of material fact

remaining regarding the Trustee’s assertion that Clarke’s failure to make the payments constituted

a breach of contract, and as a result, the Trustee has suffered damages consisting of the unpaid

principal, interest, and attorneys’ fees as provided by the Notes.

       While Clarke has admitted that he signed the Notes and that payments have not been made,

he has raised affirmative defenses as to their enforcement. “An affirmative defense admits the

facts of the complaint and asserts additional facts in justification or avoidance of a claim.” Ctr.

Hill Cts. Condo. Ass’n., Inc. v. Rockhill Ins. Co., Case No. 19-cv-80111-BLOOM/Reinhart, 2020

WL 442467, at *7 (S.D. Fla. Jan. 28, 2020) (quoting Biscayne Cove Condo. Ass'n., Inc. v. QBE

Ins. Corp., 951 F. Supp. 2d 1292, 1305 (S.D. Fla. 2013)). “[A]lthough an affirmative defense

‘does not need detailed factual allegations, [it] requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do.’” Mid-Cont’l Cas. Co. v.

Active Drywall S., Inc. 765 F. Supp. 2d 1360, 1360 (S.D. Fla. 2011) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)).



                                                 12

Case 19-00089-TOM         Doc 94     Filed 11/16/20 Entered 11/16/20 11:00:21            Desc Main
                                   Document      Page 12 of 18
         Clarke raised a total of nine affirmative defenses in his Answer: failure to state a claim,

coercion and duress, anticipatory breach, failure to provide notice that the Notes were assigned to

the Trustee and evidence of the assignment, the doctrines of waiver, estoppel, laches, and unclean

hands; statute of limitations, undue influence, fraud, and failure of consideration. Out of these,

only three – coercion and duress, anticipatory breach, and undue influence – were given any

treatment by Clarke beyond being merely included in a laundry list of affirmative defenses.

         The bulk of the defenses - failure to state a claim, failure to provide notice that the Notes

were assigned to the Trustee and evidence of the assignment, the doctrines of waiver, estoppel,

laches, and unclean hands; statute of limitations, fraud, and failure of consideration – may be

quickly disposed of pursuant to the Court’s authority to strike insufficient defenses pursuant to

Rule 12(f) of the Federal Rules of Civil Procedure. Rule 12(f), made applicable in adversary

proceedings pursuant to Rule 7012(b) of the Federal Rules of Bankruptcy Procedure, provides:

         (f) Motion to Strike. The court may strike from a pleading an insufficient defense
         or any redundant, immaterial, impertinent, or scandalous matter. The court may act:
         (1) on its own; or
         (2) on motion made by a party either before responding to the pleading or, if a
         response is not allowed, within 21 days after being served with the pleading.

Fed. R. Civ. P. 12(f). See also Easlick v. Cooper (In re Cooper), Case No. 6:11-bk-05364-KSJ,

Adversary No. 6:11-ap-00139-KSJ, 2013 WL 5278933, at *1 (Bankr. M.D. Fla. Sept. 19, 2013) (a

court may sua sponte strike matters in a pleading pursuant to Rule 12(f) of the Federal Rules of

Civil Procedure). Because Clarke has done nothing more than simply list them, the Court, sua

sponte, strikes the affirmative defenses of failure to state a claim, failure to provide notice that the

Notes were assigned to the Trustee and evidence of the assignment, the doctrines of waiver,

estoppel, laches, and unclean hands; statute of limitations, fraud, 19 and failure of consideration.


19
  Clarke gives slightly more treatment to fraud than he did the other affirmative defenses being struck by the Court,
but only in the sense that he listed the elements of fraud in his Response. Although Clarke did not plead the defense

                                                         13

Case 19-00089-TOM             Doc 94      Filed 11/16/20 Entered 11/16/20 11:00:21                      Desc Main
                                        Document      Page 13 of 18
        Clarke’s affirmative defenses of coercion and duress, anticipatory breach, and undue

influence remain. Affirmative defenses raised at the summary judgment stage “must be supported

by evidence or present a genuine issue of material fact in the evidence or they will not contradict

the [m]otion.” Harvey v. Lake Buena Vista Resort, LLC, 569 F. Supp. 2d 1354, 1361 (M.D. Fla.

2008). It has been explained:

        “[O]n a plaintiff's motion for summary judgment, the defendant bears the initial
        burden of showing that the affirmative defense is applicable,” Office of Thrift
        Supervision v. Paul, 985 F. Supp. 1465, 1470 (S.D.Fla.1997) (citing Blue Cross
        and Blue Shield v. Weitz, 913 F.2d 1544, 1552 (11th Cir.1990)), and it is “[o]nly
        upon such a showing [that] the burden shift[s] to [a] plaintiff regarding that
        affirmative defense,” Paul, 985 F.Supp. at 1470 (citing Weitz, 913 F.2d at 1552 n.
        13). “The reason is that the defendant bears the burden of proof on his affirmative
        defenses at trial.” Paul, 985 F.Supp. at 1470 (citing Thorsteinsson v. M/V Drangur,
        891 F.2d 1547, 1550–51 (11th Cir.1990)).

Wells Fargo Bank, N.A. v. Trotman, 940 F. Supp. 2d 1359, 1368 n.8 (M.D. Ala. 2013) (first

alteration added).

        In his Answer Clarke alleges that his “performance under the Notes was excused due to

the Trustee's, Plan Administrator's, and/or Reorganized Debtor's anticipatory breaches.” AP Doc.

17 at 11. “A refusal to perform contractual obligations constitutes a repudiation of the contract

and an anticipatory breach of the agreement.” Tenneco Auto., Inc. v. El Paso Corp., No. CIV.A.

18810-NC, 2007 WL 92621, at *6 (Del. Ch. Jan. 8, 2007). See also CitiSteel USA, Inc. v. Connell

Ltd. P'ship, 758 A.2d 928, 931 (Del. 2000) (“Under Delaware law, repudiation is an outright

refusal by a party to perform a contract or its conditions entitling ‘the other contracting party to

treat the contract as rescinded.’”) (quoting Sheehan v. Hepburn, 138 A.2d 810, 812 (Del. Ch.

1958)). “A repudiation of a contract is an outright refusal by a party to perform a contract or its



of fraudulent inducement in his Answer, he uses the phrase fraudulent inducement in his Response in his discussion
of coercion and undue influence. It does not appear to the Court that Clarke was attempting to argue the separate
affirmative defense of fraudulent inducement. Regardless, any attempt that he may have made to do so fails as his
mere mentions of the defense are not enough to show there is a genuine issue for trial. See infra.

                                                        14

Case 19-00089-TOM            Doc 94      Filed 11/16/20 Entered 11/16/20 11:00:21                     Desc Main
                                       Document      Page 14 of 18
conditions. Repudiation may be accomplished through words or conduct, but must be positive and

unconditional.” Darby Emerging Mkts. Fund, L.P. v. Ryan, No. CV 8381-VCP, 2013 WL

6401131, at *11 (Del. Ch. Nov. 27, 2013).

        While Clarke sets out in his Answer rather elaborate descriptions of how anticipatory

breaches have occurred, he fails to explain how any of the alleged breaches excuse him from

paying the Notes. The only count in the Trustee’s Complaint is for breach of contract, i.e., Clarke’s

failure to pay the Notes according to their terms. The obligations that Clarke contends were

breached are not found in the specific terms of the Notes, and there has been nothing brought to

this Court’s attention that ties the alleged breaches to any performance due under the Notes; thus,

there is no genuine issue of material fact regarding whether the alleged breaches signaled to Clarke

that the Trustee was refusing to perform any obligation he had under the contract. In addition,

there is no evidence to support Clarke’s bare allegations. Without more, Clarke’s affirmative

defense of anticipatory breach fails. 20

        Under Delaware law, “[u]ndue influence exists when the following four elements are

present: 1) a person is subject to influence; 2) an opportunity to exert undue influence; 3) a

disposition to exert such influence; and 4) a result indicating the presence of undue influence.”

Patrick v. Ellis, C.A. No. N12C–05–220 MJB, 2013 WL 5800908, at *5 (Del. Oct. 18, 2013)

(footnotes omitted). Where “no confidential or fiduciary relationship exists between the parties,

no presumption of undue influence exists, and the party asserting the claim of undue influence

bears the burden of proof.” D.L.K. v. T.M.K., No. CN03-06800, 03-07575, 2004 WL 3245797, at

*2 (Del. Fam. Ct. Nov. 18, 2004) (footnote omitted). In turn, “the ‘rule of thumb’ is that [a



20
  Again, the Court notes that Clarke addresses anticipatory breach only in his Answer, and not in his Response to
the Motion. The Court makes no determination whether an affirmative defense raised in an answer but not argued in
an opposition to a motion for summary judgment could be enough to defeat the motion for summary judgment.

                                                       15

Case 19-00089-TOM            Doc 94     Filed 11/16/20 Entered 11/16/20 11:00:21                    Desc Main
                                      Document      Page 15 of 18
confidential or fiduciary relationship] exists when ‘circumstances make it certain the parties do

not deal on equal terms, but on one side there is an overmastering influence or on the other

weakness, dependence or trust, justifiably reposed.’” Minieri v. Bennett, C.A. No. 4792–ML, 2013

WL 6113911, at *15 (Del. Ch. Nov. 13, 2013) (quoting In re Will of Wiltbank, 2005 WL 2810725,

at *6 (Del. Ch. Oct. 18, 2005)).

       In his Response, Clarke claims that he had a prior working relationship with the law firm

of Kirkland & Ellis LLP, the Debtors’ bankruptcy counsel, and with Jefferies, LLC, the Debtors’

investment banking firm. He specifies that his “prior working relationship with and trust in both

Hessler and Szlezinger” unduly influenced him to sign the Notes. AP Doc. 76 at 4. Clarke asserts

in his Answer that Lara, the company wholly owned by Clarke and his wife, consulted with

Kirkland and Ellis regarding filing for bankruptcy, and further mentions in his Response that there

were transactions in which both he (or entitles he had some relationship with) and Kirkland & Ellis

LLP or Jefferies, LLC were involved. However, he never contends that he had any prior direct

involvement with either Hessler or Szlezinger specifically. During the pendency of the bankruptcy

cases Clarke was well-aware that neither of the firms were working on his behalf, and Clarke was

represented by his own counsel (and at most times multiple counsel) at least through the time that

the Settlement was negotiated and the Notes signed; thus, it is not plausible that the parties dealt

on unequal terms, or that Clarke had a justifiable trust in Kirkland & Ellis LLP or Jefferies, LLC.

Perhaps most importantly, Clarke, again, has not supported his allegations with affidavits or other

evidence.

       The affirmative defenses of coercion and duress are similar to undue influence under

Delaware law:

       Duress and coercion are not mutually distinctive. Rather, duress is sometimes called
       coercion. The elements for duress, and therefore coercion, are similar to undue

                                                16

Case 19-00089-TOM        Doc 94      Filed 11/16/20 Entered 11/16/20 11:00:21            Desc Main
                                   Document      Page 16 of 18
       influence. In order for duress or coercion to exist, there must be (1) a “wrongful”
       act that (2) overcomes the will of the person (3) who has no adequate legal remedy
       to protect his interest. “In order for the second element to be met, [the] wrongful
       act must have been of such a nature as to override the judgment and will of the other
       party.”

Patrick v. Ellis, C.A. No. N12C–05–220 MJB, 2013 WL 5800908, at *5 (Del. Oct. 18, 2013)

(footnotes omitted). Thus, in order for Clarke to prevail on these affirmative defenses based on

the alleged representations made by Hessler and Szlezinger, those representations must constitute

wrongful acts that rose to the level of overriding Clarke’s judgment and will.

       Throughout his Response Clarke refers to statements allegedly made by Hessler and

Szlezinger to the effect that, if he did not agree to sign the Notes, he would be subject to more

litigation and risk owing more money. Clarke contends that he was shown a “dire picture of the

possible outcomes” unless he signed the Notes. AP Doc. 76 at 4. If the Court assumes that Hessler

or Szlezinger actually made the alleged statements to Clarke, there is nothing in the record to

suggest that the statements were sufficient to overcome his will. In fact, the evidence is to the

contrary. Clarke was represented by counsel at the time the settlement negotiations took place,

and he admittedly authorized counsel to sign the settlement agreement. Furthermore, the Trustee

has produced testimony from Clarke that he signed the Notes in an exercise of his business

judgment at a time when he had the resources to pay, and his affirmative defenses were born out

of necessity:

       [W]hen the lawsuit was filed, I decided I would have to defend myself and . . . I
       was still hoping the promissory notes would get paid, but the only place I see that
       happening is from is liquidation of illiquid assets that I hold and disgorgement of
       fees from those people that I believe, you know, unduly, you know, coerced me
       into executing the agreement and, you know, they benefitted from that undue
       influence.




                                                17

Case 19-00089-TOM        Doc 94     Filed 11/16/20 Entered 11/16/20 11:00:21            Desc Main
                                  Document      Page 17 of 18
Clarke Dep. 97:6-13, AP Doc. 48-1. Because Clarke has not established that existence of the

affirmative defenses of undue influence or coercion and duress, these affirmative defenses also

fail.

        Clarke has presented his affirmative defenses of anticipatory breach, undue influence and

coercion and duress through only labels and conclusions. He has produced no evidence to support

his allegations or otherwise raised a genuine issue of material fact sufficient to defeat the Trustee’s

Motion. Because the Trustee has met his burden to establish that there is no genuine issue of

material fact regarding Clarke’s execution of the Notes or his failure to pay, and Clarke has not

successfully presented affirmative defenses that would excuse his performance under the Notes,

the Trustee’s Motion for Summary Judgment is due to be granted. It is therefore

        ORDERED, ADJUDGED, and DECREED that Liquidating Trustee’s Motion for

Summary Judgment is GRANTED. A separate Judgment shall be entered in accordance with this

Memorandum Opinion and Order.

Dated: November 16, 2020                                       /s/ Tamara O. Mitchell
                                                               TAMARA O. MITCHELL
                                                               United States Bankruptcy Judge

TOM/dgm




                                                  18

Case 19-00089-TOM         Doc 94     Filed 11/16/20 Entered 11/16/20 11:00:21              Desc Main
                                   Document      Page 18 of 18
